Filed 01/30/19                                                                    Case 19-20546                                                                            Doc 1


t1)    United States Bankruptcy Court for the:

                              EASTERN      District of    CALIFORNIA

       Case number    (If known):                                          papter you are filing under:
                                                                           IiChapter 7
                                                                            3 Chapter 11
                                                                            LI Chapterl2
                                                                              ]Chapter13                                                   U Check if this is an
                                                                                                                                              amended filing


      Official Form 101                                                j           2 OS Lf (
      Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     12/17

      The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
      joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, If a form asks, "Do you own a car,"
      the answer would be yes if either debtor owns a car. When Information Is needed about the spouses separately, the form uses Debtor I and
       Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The
       same person must be Debtor I in all of the forms.
      Be as complete and accurate as possIble. If two married people are filing together, both are equally responsible for supplying correct
      information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
      (if known). Answer every question.


                  Identify Yourself

                                             About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

      i. Your full name
          Write the name that is on your      Tory
          government-issued picture
                                              First name                                                     First name
          identification (for example,
          your driver's license or                                 ()
          passport).                          Middle name                                                    Middle name
                                              Batten
          Bring your picture
          identification to your meeting      Last name                                                       Last name
          with the trustee.
                                              Suffix (Sr., Jr., II, III)                                      Suffix (Sr., Jr.. II, Ill)




          All other names you
          have used in the last 8             First name                                                      First name
          years
          Include your married or             Middle name                                                     Middle name
          maiden names.
                                              Last name                                                       Last name


                                              First name                                                      First name

                                              Middle name                                                     Middle name

                                              Last name                                                       Last name




          Only the last 4 digIts of           xxx                                                                            XX—                 -

          yourSocial Security                            -


          number or federal                   OR                                                              OR
          Individual Taxpayer
          identificationnumber                9 xx       -
                                                                      -------                                 9xx       -    xx    -



          (lTlN)

       Official Form 101                                     voluntary Petition for Individuals Filing for Bankruptcy                                   page 1
Filed 01/30/19                                                            Case 19-20546                                                                                       Doc 1

      Debtor 1      Tory                         Batten                                                  Case number (if
                   Fiet Name   Mesa Name               LastName




                                           About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):


      4. Any business names
         and Employer                      1'7 have not used any business names or EINs.                       U     I have not used any business names or EINs.
         Identification Numbers
         (EIN) you have used in
         the last 8 years                  Business name                                                       Business name

          Include trade names and
          doing business as names          Business name                                                       Business name



                                           EIN                                                                 EIN


                                           EIN                                                                 EIN




      5. Where    you live                                                                                     If Debtor 2 lives at a different address:



                                           792 Pueblo Way
                                           Number          Street                                              Number           Street




                                           Vallejo                                  CA         94591
                                           City                                     State     ZIP Code         City                                      State    ZIP Code


                                            Solano
                                           County                                                              County

                                           If your mailing address is different from the one                   If Debtor 2's mailing address is different from
                                           above, fill it In here. Note that the court will send               yours, fill it in here. Note that the court will send
                                           any notices to you at this mailing address.                         any notices to this mailing address.


                                            792 Pueblo Way
                                           Number           Street                                              Number          Street


                                           P.O. Box                                                              .0. Box

                                            Vallejo CA                                      94591
                                           City                                     State     ZIP Code          City                                     State     ZIP Code




       6. Why you are choosing              Check one:                                                          Check one:
          this district to file for
                                                  Over the last 180 days before filing this petition,            4     Over the last 180 days before filing this petition,
           bankruptcy                             1 have lived in this district longer than in any                     1 have lived in this district longer than in any
                                                  other district.                                                      other district.

                                            U     I have another reason. Explain.                               U      I have another reason. Explain.
                                                  (See 28 U.S.C. § 1408.)                                              (See 28 U.S.C. § 1408.)




       Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                          page 2
Filed 01/30/19                                                              Case 19-20546                                                                              Doc 1

      Debtor 1      Tory                           Batten                                                Case number (if
                    Fhst Name   Middle Name              Last Name




     •naw         Tell the Court About Your Bankruptcy Case


            The chapter of the                Check one. (For a brief description of each, see Notice Required by 11 U.S.C. S 342(b) for lndMduals Filing
            Bankruptcy Code you               for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
            are choosing to file
                                                    chapter 7
            under
                                              U     Chapter 11

                                              U     Chapter 12

                                                   )Chapter 13


            How you will pay the fee [jj1 will pay the entire fee when I file my petition. Please check with the deck's office in your
                                                    local court for more details about how you may pay. Typically, if you are paying the fee
                                                    yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                    Submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                    with a pre-pnnted address.

                                                    I need to pay the fee in installments. If you choose this option, sign and attach the
                                                   .AppiicaUon for ind!vIduals to Pay The Filing Fee in Installments (Official Form 103A).

                                                   JI request that my fee be waived (You      may request this option only if you are filing for Chapter 7.
                                                    By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                    less than 150% of the official poverty line that applies to your family size and you are unable to
                                                    pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                    Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


            Have you filed for                      No
            bankruptcy within the                           N/a
            last 8 years?                     IYes.       District                              When                       Case number
                                                                                                        MM/DD/YYYY
                                                            District                            When                       Case number
                                                                                                        MM/DD/YYVY
                                                            District                            When                       Case number
                                                                                                        MM/DDIYYYY



      io. Are any bankruptcy                       JNo
          cases pending or being
          flied by a spouse who is            JIYes. Debtor N/a                                                            Relationship to you
          not filing this case with                         District                             When                      Case number, if known____________________
          you, or by a business
          partner, or by an
          affiliate?
                                                            Debtor                                                         Relationship to you
                                                            District                             When                      Case number, if km
                                                                                                        MMIDD/YYYY



      ii.   Do you rent your                              Gotolinel2.
            residence?                        ,   jYes. Has your landlord obtained an eviction judgment against you and do you want toy in your
                                                          residence?

                                                          []No. Go to line 12.
                                                               ]Yes. Fill out Initial Statement About an Eviction JudgmentAgainst You (Form 101A) and file it with
                                                                this bankruptcy petition.



       Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                 page 3
Filed 01/30/19                                                                 Case 19-20546                                                                                    Doc 1


      Debtor 1       Tory                             Batten                                                    Case number
                    First Name     Middle Name              LastName




                  Explain Your Efforts to Receive a Briefing About Credit Counseling


                                                 About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
      15. Tell the court whether
         you have received a
          briefing about credit                  You must check one:                                                  You must check one:
          counseling.
                                                 J I received a briefing from an approved credit                          I received a briefing from an approved credit
                                                      counseling agency within the 180 days before I                      counseling agency within the 180 days before I
          The law requires that you                   tiled this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
          receive a briefing about credit             certificate of completion.                                          certificate of completion.
          counseling before you file for                                                                                  Attach a copy of the certificate and the payment
                                                      Attach a copy of the certificate and the payment
          bankruptcy. You must                                                                                            plan, if any, that you developed with the agency.
                                                      plan, if any, that you developed with the agency.
          truthfully check one of the
          following choices. If you              U    I received a briefing from an approved credit                   U   I received a briefing from an approved credit
          cannot do so, you are not                   counseling agency within the 180 days before I                      counseling agency within the 180 days before I
          eligible to file.                           filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                                      certificate of completion.                                          certificate of completion.
          If you file anyway, the court               Within 14 days after you file this bankruptcy petition.             Within 14 days after you file this bankruptcy petition,
          can dismiss your case, you                  you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
          will lose whatever filing fee               plan, if any.                                                       plan, if any.
          you paid, and your creditors
          can begin collection activities        U    I certify that I asked for credit counseling                    U   I certify that I asked for credit counseling
          again.                                      services from an approved agency, but was                           services from an approved agency, but was
                                                      unable to obtain those services during the 7                        unable to obtain those services during the 7
                                                      days after $ made my request, and exigent                           days after I made my request, and exigent
                                                      circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                                      of the requirement.                                                 of the requirement

                                                      To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                                      requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                                      what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                                      you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                                      bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                                      required you to file this case.                                     required you to file this case.

                                                      Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                                      dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                                      briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                                      If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                                      still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                                      You must file a certificate from the approved                       You must file a certificate from the approved
                                                      agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                                      developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                                      may be dismissed.                                                   may be dismissed.
                                                      Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                                      only for cause and is limited to a maximum of 15                    only for cause and is lImited to a maximum of 15
                                                      days.                                                               days.

                                                  U   lam not required to receive a briefing about                    U   I am not required to receive a briefing about
                                                      credit counseling because alt                                       credit counseling because of:

                                                       U   Incapacity.   I have a mental illness or a mental               U Incapacity.     I have a mental illness or a mental
                                                                         deficiency that makes me                                            deficiency that makes me
                                                                         incapable of realizing or making                                    incapable of realizing or making
                                                                         rational decisions about finances,                                  rational decisions about finances.

                                                       U   Disability.   My physical disability causes me                  U   Disability.   My physical disability causes me
                                                                         to be unable to participate in a                                    to be unable to participate in a
                                                                         briefing in person, by phone, or                                    briefing in person, by phone, or
                                                                         through the internet, even after I                                  through the internet, even after I
                                                                         reasonably tried to do so.                                          reasonably tried to do so.

                                                       U   Active duty. I am currently on active military                  U   Active duty. I am currently on active military
                                                                        duty in a military combat zone.                                       duty In a military combat zone.

                                                       If you believe you are not required to receive a                    If you believe you are not required to receive a
                                                       briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                                       motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.




       Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                        page 5
Filed 01/30/19                                                              Case 19-20546                                                                             Doc 1


      Debtor 1       Ton'                          Batten                                                  Case number   (if
                     Fire Name    Media Name              Last Name




     •iiu Answer These Questions for Reporting Purposes

                                                    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
      16. What kind of debts do                     as incurred by an indMdual primarily for a personal, family, or household purpose.'
             you have?
                                                    liii No. Go to line 16b.
                                                    L1Yes. Go to line 17.

                                                    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                    money for a business or investment or through the operation of the business or investment.

                                                        No. Go to line 16c.
                                                   [Yes. Go to line 17.

                                                    State the type of debts you owe that are not consumer debts or business debts.



      ii. Are you filing under
             Chapter 7?                            No. I am not filing under Chapter 7. Go to line 18.

             Do you estimate that after        (J Yes. Iadministrative
                                                         am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
                                                                       expenses are paid that funds will be available to distribute to unsecured creditors?
             any exempt property is
             excluded and                               [] No
             administrative expenses
             are paid that funds will be                U    Yes
             available for distribution
             to unsecured creditors?

      18.    How many creditors do             11-49                                          ,000-5,000                          I]25,001-50,0O0
             you estimate that you               jso-99                               f35,001-10,000                              O
                                                                                                                                  LI
             owe?                                 100-199                                j
                                                                                         O 1O, 01-25,000                          J      More than 100,000
                                               9200-999

             How much do you                      $0-$50,000                          []$i ,000,001-$10 million                       U $500,000,001-$1 billion
             estimate your assets to           p$50,001-$100,000                            10,000,001-$50 million                    U $1,000,000,001-$10 billion
             be worth?                          pJ$100,00l-s500,000                   %50,000,001-$100 million                        U $10,000,000,001-$50 billion
                                                     500,00141 million                   j$100,000,001-$500 million                   U More than $50 billion
             How much do you                   F1 $0..$50,000                            jsi ,000,001-$10 million                     U $500.000.001-$1 billion
             estimate your liabilities         Jj3$50,001-$100,000                           $10,000,001-$50 million                  U $1,000,000,001-$10 billion
             to be?                               j$100,001-$500,000                   U     $50,000,001-$100 million                 U $10,000,000,001-$50 billion
                                                  j$500,001-$1 million                 J$ioo,000,00i-$soo million                     U More than $50 billion
        •.          Sign Below

                                                I have examined this petition, and I dedare under penalty of perjury that the information provided is true and
       For you                                  correct.
                                                If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                                of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                under Chapter 7.
                                                If no attomey represents me and I did not pay or agree to pay someone who is not an attomey to help me fill out
                                                this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                                I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                                with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                                18 U.S.C. 5M52, 1341, 1519, and 3511.

                                                 X_____________                                               X_____________

                                                    Signatur}5f Debtor I                                            Signature of Debtor 2

                                                    Executed on       0,   O'9     2O/'i                            Executed on
                                                                      MM / DD IYYYY                                                   MM I DD /YYYY



       Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                      page 6
Filed 01/30/19                                                                               Case 19-20546                                                                               Doc 1
      Debtor 1             Tory                           Batten                                                        Case number   (if kna.,r)____________________________________
                           First Name        Midee Name               Last Name



                          Your NONPRIORITY Unsecured Claims - Continuation Page



      After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                 Total claim



       1
                                                                                                    Last 4 digits of account number - - - -
                Credit One Bank
            Nonpriority Creditor's Name
                                                                                                    When was the debt incurred?             11/15/18
                6801 S Cimarron Rd
            Number              Street
                                                                                                    As of the date you file, the claim is: Check all that apply.
                Las Vegas        NV 89113
            City                                                   State          ZIP Code          Li   contingent
                                                                                                    Li   Unhiquidated
            Who incurred the debt? Check one.                                                       U    Disputed
            16 Debtor 1 only
            LI       Debtor 2 only                                                                  Type of NON PRIORITY unsecured claim:
            LI       Debtor 1 and Debtor 2 only
                                                                                                    U    Student loans
            Li       At least one of the debtors and another
                                                                                                    U    Obligations arising out of a separation agreement or divorce that
                                                                                                         you did not report as priority claims
            LI       Check if this claim is for a community debt
                                                                                                    LI   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                              Other. Specify. Credit Card
            ild      No
            U        Yes




                                                                                                    Last 4 digits of account number                                           220
                Daniels Jewel
            Nonptionty Creditors Name
                                                                                                                                            04/18
                                                                                                    When was the debt incurred?
                918 Admiral Callaghan Lane
            Number               Street
                                                                                                    As of the date you file, the claim is: Check all that apply.
                Vallejo     CA 94591
            City                                                   State          ZIP Code          U    Contingent
                                                                                                    LI   Unhiquidated
            Who incurred the debt? Check one.
                                                                                                    Li   Disputed
            6
            1        Debtor 1 only
            Li       Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
            Li       Debtor 1 and Debtor 2 only
                                                                                                    LI   Student loans
            Li       At teast one of the debtors and another
                                                                                                    U    Obligations arising out of a separation agreement or divorce that
                                                                                                         you did not report as priority claims
            U        Check if this claim is for a community debt
                                                                                                    Li   Debts to pension or profit-sharing p!ans, and other similar debts
            Is the claim subject to offset?                                                              Other. Specify Credit Card
                 INo
            U        Yes



                                                                                                    Last 4 digits of account number -                 -.
            Nonpriority Creditofs Name
                                                                                                    When was the debt incurred?              05/2016
                2230 E. Imperial Highway
            Number               Street
                                                                                                    As of the date you file, the claim is: Check all that apply.
                El Segundo CA             90245
            City                                                   State          ZIP Code          Li   Contingent
                                                                                                    LI   Unliquidated
            Who incurred the debt? Check one.
                                                                                                    LI   Disputed
                     Debtor 1 only
                LI   Debtor 2 only                                                                  Type of NON PRIORITY unsecured claim: ,
                U    Debtor 1 and Debtor 2 only
                                                                                                    U    Student loans
                LI   At least one of the debtors and another
                                                                                                    U    Obligations arising out of a separation agreement or divorceihat
                                                                                                         you did not report as priority claims
                U    Check if this claim is for a community debt
                                                                                                    LI   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                         Id   Other. Søecify Collection
            tho
            LI yes



     Official Form I 06 ElF                                    -           Schedule ElF: Creditors Who Have Unsecured Claims                                                 page 7     of 12
Filed 01/30/19                                                                           Case 19-20546                                                                             Doc 1
      Debtor 1             Tory                          Batten                                                     Case number ir k,,own)____________________________________
                           First Name     Mdte Name               Lasi Name




     • flW                Your NONPRIORITY Unsecured Claims - Continuation Page



      After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             Total claim



                                                                                                Last 4 digits of account number - - - -
                Enterprise Rental/holding
            Nonprionty Creditors Name
                                                                                                When was the debt incurred?              05/2018
                2550 Monument Blvd
            Number              Street
                                                                                                As of the date you file, the claim is: Check all that apply.
                COncord CA 94520
            City                                               State          ZIP Code          Li   Contingent
                                                                                                Li   Unhiquidated
            Who incurred the debt? Check one.
                                                                                                Li   Disputed
                     Debtor 1 only
            Li       Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
            Li       Debtor 1 and Debtor 2 only
                                                                                                Li   Student loans
            Li       At least one of the debtors and another
                                                                                                Li Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
            Li       Check if this claim is for a community debt
                                                                                                Li   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                          Other. Specify,   Rental Fees/invoices
            16       No
            Li       Yes




                                                                                                Last 4 digits of account number - - -                                     1663
                Erc /sDrint
            Nonpiiority Creditors Name
                                                                                                                                         05/2011
                                                                                                When was the debt incurred?
                8014 Bayberry Rd
            Number               Street
                                                                                                As of the date you file, the claim is: Check all that apply.
                Jacksonville CA 32256
            City                                               State          ZIP Code          Li   Contingent
                                                                                                U    Unhiquidated
            Who incurred the debt? Check one.
                                                                                                Li   Disputed
            1   6    Debtor 1 only
            Li       Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
            Li       Debtor 1 and Debtor 2 only
                                                                                                U    Student loans
            Li       At least one of the debtors and another
                                                                                                U    Obligations arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
            Li       Check if this claim is for a community debt
                                                                                                U    Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                          Other. Specify    Collection
                 INo
            Li       Yes



                                                                                                Last 4 digits of account number
                First Access Card
            Nonpriority Creditors Name
                                                                                                When was the debt incurred?                  12/01/18
                P.o Box 89028
                                                                                                As of the date you file, the claim is: Check all that apply.
                Sioux Falls SD 57109-9028
            City                                               State          ZIP Code          U    Contingent
                                                                                                U    Unliquidated
            Who incurred the debt? Check one.                                                   Li   Disputed
            t"i      Debtor 1 only
                Li   Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
                Li   Debtor 1 and Debtor 2 only
                                                                                                Li   Student loans
                Li   At least one of the debtors and another
                                                                                                Li   Obligations arising Out of a separation agreement or divorce that
                                                                                                     you did not report as priority claims
            Li       Check if this claim is for a community debt
                                                                                                Li   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                          Other. Specify    Creditcard
            IJ       No
            Li       Yes




     Official Form 106EIF                                              Schedule ElF: Creditors Who Have Unsecured Claims                                                 pageS of'2
Filed 01/30/19                                                                          Case 19-20546                                                                             Doc 1
      Debtor 1            Tory                          Batten                                                     Case number   Wknoam>__________________________________
                          First Name     Mkldte Name             Last Name

                         Your NON PRIORITY Unsecured Claims - Continuation Page



      After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                            Total claim



       1
                                                                                               Last 4 digits of account number
                First Progress Card
            Nonpriority Creditors Name
                                                                                               When was the debt incurred?             11/15/18
                P.o Box 9053
            Number             Street
                                                                                               As of the date you file, the claim is: Check all that apply.
                Johnson City TN 37615-9053
            City                                              State          ZIP Code          U    Contingent
                                                                                               U    Unliquidated
            Who incurred the debt? Check one.
                                                                                               U    Disputed
            1   6   Debtor 1 only
            U       Debtor 2 only                                                              Type of NON PRIORITY unsecured claim:
            U       Debtor 1 and Debtor 2 only
                                                                                               U    Student loans
            U       At least one of the debtors and another
                                                                                               U    Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
                U   Check if this claim is for a community debt
                                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                    4    Other. Specify   Credit Card
            116     No
            U       Yes




                                                                                               Last 4 digits of account number                                           1000
                Moneycreditline
            Nonprionty Creditors Name                                                                                                 -    - -
                                                                                                                                      06/2016           -
                                                         ,                                     When was the debt incurred?
                P.o Box
                                                                                               As of the date you file, the claim is: Check all that apply.
                Wood Dale IL 60191
            City                                              State          ZIP Coda          U    Contingent
                                                                                               Q. Unliquidated
            Who incurred the debt? Check one.                                                  Li   Disputed
            1   6   Debtor 1 only
                U   Debtor 2 only                                                              Type of NON PRIORITY unsecured claim:
                U   Debtor 1 and Debtdr 2 only
                                                                                               U    Student loans
                U   At least one of the debtors and another
                                                                                               U    Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
                U   Check if this claim is for a community debt
                                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                         Other. Specify   Loan
                    No
                U   Yes



                                                                                               Last 4 digits of account number - - -
                Navient
            Nonpriortty Creditofs Name
                                                                                               When was the debt incurred?              06/2012
                830 First St. Ne
            Number              Street
                                                                                               As of the date you file, the claim is: Check all that apply.
                Washington, Dc DC 20202
            City                                              State          ZIP Code          U    Contingent
                                                                                               U    Unliquidated
            Who incurred the debt? Check one.                                                  U    Disputed
            ti      Debtor 1 only
            U       Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
            U       Debtor 1 and Debtor 2 only
                                                                                                    Student loans
            U       At least one of the debtors and another
                                                                                               U    Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
                U   Check if this claim is for a community debt
                                                                                               U    Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                    U    Other. Specify   Student Loans
            16      No
                UYes




     Official Form 106E/F                                             Schedule ElF: Creditors Who Have Unsecured Claims                                                 page9   of'2
Filed 01/30/19                                                                              Case 19-20546                                                                             Doc 1
      Debtor 1           Tory                           Batten                                                          Case number   (if
                         First Name       Mktdle Name        - Last Name



      117W Your NONPRIORITY Unsecured Claims - Continuation Page


      After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                Total claim



                                                                                                   Last 4 digits of account number          -   -
               Penske Truck Rental                                                                                                                        -

            Nonpriority Creditor's Name
                                                                                                   When was the debt incurred?              09/2018
               3009 Evergreen Ave
            Number            Street
                                                                                                   As of the date you file, the claim is: Check all that apply.
               Scararnnto CA 95691
            City                                             State             ZIP Code            U    Contingent
                                                                                                   U    Unhiquidated
            Who incurred the debt? Check one.
                                                                                                   U    Disputed
            IJ     Debtor ionly
            U      Debtor 2 only                                                                   Type of NON PRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only
                                                                                            .      U    Student loans
            U      At least one of the debtors and another
                                                                           .                       U    Obligations arising out of a separation agreement or divorce that
                                                                                                        you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                                   U    Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                             Other. Specify. Rental Fees/invoices
            16     No
            U      Yes




                                                                                                   Last 4 digits of account number
               Progressive Leasing
            Nonpriority Creditor's Name                                                                                        - - -
                                                                                                   When was the debt incurred? 04/2018
               256 West Data Dr.
                                                                                                   As of the date you file, the claim is: Check all that apply.
               Droper UT 84020
            City                                             State             ZIP   Code          U    Contingent
                                                                                                   U    Unhiquidated
            Who incurred the debt? Check one.
                                                                                                   U    Disputed                                           '
           1   6   Debtor 1 only
            U      Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only
                                                                                                   U    Student loans
            U      At least one of the debtors and another
                                                                                                   U    Obligations arising out of a separation agreement or divorce that
                                                                                                        you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                                   U    Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                             Other. Specify Credit
                   No
            U      Yes



                                                                                                   Last 4 digits of account number - - -
               Ryder Truck Rental
            Nonpriority Creditor's Name
                                                                                                   When was the debt incurred?              08/18
               11690 Nw 105th St
                                                                                                   As of the date you file, the claim is: Check all that           apply.
               Miami FL 33178
            City                                             State             ZIP   Code          U    Contingent
                                                                                                   U    tJnliquidated
            Who incurred the debt? Check one.                                                      U    Disputed
                   Debtor 1 only
            U      Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only
                                                                                                   U    Student loans
            U      At least one of the debtors and another
                                                                                                   U    Obligations arising out of a separation agreement or divorce that
                                                                                                        you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                                   U    Debts to pension or profit-sharing ptans, and other similar debts
            Is the claim subject to offset?                                                        id   Other. Specify, Outstanding Balance/invoice
                   No
            UYes - -




     Official Form 1 06E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                         4            page 10 of 12
Filed 01/30/19                                                                         Case 19-20546                                                                                Doc 1
      Debtor 1           Tory                            Batten                                                  Case number (if known)________________________________
                         First Name        Middle Name          Last Name




      11W Your NONPRIORITY Unsecured Claims - Continuation Page,



      After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                              Total claim



                                                                                              Last 4 digits of account number -
            Santander
            Nonpriority Creditors Name
                                                                                              When was the debt incurred?            04/2018
            P.o Box 961288
            Number            Street
                                                                                              As of the date you file, the claim is: Check all that apply.
            Forth Worth TX 76161
            City                                             State          ZIP Code          U   Contingent
                                                                                              U   Unliquidated
            Who incurred the debt? Check one.
                                                                                              U   Disputed
            16     Debtor 1 only
            U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only
                                                                                              U   Student loans
            U      At least one of the debtors and another
                                                                                              U   Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                              U   Debts to pension or profit-sharing plans, and othr similar debts
            Is the claim subject to offset?                                                   4   Other. Specify.   Auto Loan/repossession Charge
            16     No
            UYes




                                                                                              Last 4 digits of account number - - -                                        1600
            Solano County Courts
            Nonpriority Creditors Name
                                                                                              When was the debt incurred?
                                                                                                                                    05/16
            321 Tuolume               St
            Number            Street
                                                                                              As of the date you file, the claim is: Check all that apply.
            Vallejo CA 94590
            City                                             State          ZIP Code          U   Contingent
                                                                                              U   Unliquidated
            Who incurred the debt? Check one.
                                                                                              U   Disputed
            !1     Debtor 1 only
             U     Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
             U     Debtor 1 and Debtor 2 only
                                                                                              U   Student loans
             U     At least one of the debtors and another
                                                                                              U   Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                              U   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                       Other. Specify    Outstanding Fines
                   No
            U      Yes



                                                                                              Last 4 digits of account number -                -     -
            Universal Premium Fuel Card
            Nonpriority Creditors Name
                                                                                              When was the debt incurred?             04/2018
            1212 First        St
            Number             Street
                                                                                              As of the date you file, the claim is: Check all that apply.
            Daltas TX 75001
            City                                             State          ZIP Code          U   Contingent
                                                                                              U   Unliquidated
            Who incurred the debt? Check one.                                                 U   Disputed
                   Debtor 1 only
            U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only
                                                                                              U   Student loans
            U      At least one of the debtors and another
                                                                                              U   Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                              U   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                       Other. Specify    Credit Card
                   No
            U      Yes




     Official Form I06EIF                                            Schedule ElF: Creditors Who Have Unsecured Claims                                                '   page 11 of 12
Filed 01/30/19                                                                         Case 19-20546                                                                            Doc 1
      Debtor 1           Tory                           Batten                                                   Case number    nore____________________________________
                         First Name       Middle Name           Last Name


     •1Th               Your NONPRIORITY Unsecured Claims                       - Continuation Page


      After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                          Total claim



                                                                                              Last 4 digits of account number - - - -
            Xfinity
            Nonptiority Creditor's Name
                                                                                              When was the debt incurred?            08/2018
             1788 Tuolume St
            Number            Street
                                                                                              As of the date you file, the claim is: Check all that apply.
             Vallejo      CA 94589
            City                                             State          ZIP Code          U   Contingent
                                                                                              U   Unliquidated
            Who incurred the debt? Check one.
                                                                                              U   Disputed
            16     Debtor 1 only
             U     Debtor 2 only                                                              Type of NONPRIORIFY unsecured claim:
             U     Debtor 1 and Debtor 2 only
                                                                                              U   Student loans
             U     At least one of the debtors and another
                                                                                              U   Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                              U   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                   4   Other. Specify Outstandin2 Bill
                   No
            UYes




                                                                                              Last 4 digits of account number - - - -
            Nonpriorily Creditor's Name
                                                                                              When was the debt incurred?


                                                                                              As of the date you file, the claim is: Check all that apply.

                                                                                              U   Contingent
                                                                                              U   Unliquidated
            Who incurred the debt? Check one.
                                                                                              U   Disputed
            U      Debtor 1 only
            U      Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only
                                                                                              U   Student loans
            U      At least one of the debtors and another
                                                                                              U   Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                              U   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                   U   Other. Soecifv
            U      No
            U      Yes



                                                                                              Last 4 digits of account number - - - -
                         Creditor's
                                                                                              When was the debt incurred?


                                                                                              As of the date you file, the claim is: Check all that apply.

            City                                                                              U   Contingent
                                                                                              U   Unliquidated
            Who incurred the debt? Check one.                                                 U   Disputed
            U      Debtor 1 only
            U      Debtor 2 only                                                              Type of NON PRIORITY unsecured claim:
            U      Debtor 1 and Debtor 2 only
                                                                                              U   Student loans
            U      At least one of the debtors and another
                                                                                              U   Obligations arising out of a separation agreement or divorce that
                                                                                                  you did not report as priority claims
            U      Check if this claim is for a community debt
                                                                                              U   Debts to pension or profit-sharing plans, and other similar debts
            Is the claim subject to offset?                                                   U   Other. Specify
            U      No
            U      Yes




     Official Form 106E/F                                            Schedule ElF: Creditors Who Have Unsecured Claims                               I
                                                                                                                                                                      page 12 of12
Filed 01/30/19                                                                Case 19-20546                                                                              Doc 1



       Debtor           Tory                                               Batten
                            First Name                Middle Name               Last Name

       Debtor 2
       (Spouse If filing)   First Name                Middle Name               Last Name


       United States Bankruptcy Court for the: EASTERNjistrict of          CALIFORNIA

       Case number
        (If known)                                                                                                                                 U   Check if this is an
                                                                                                                                                       amended filing


      Official Form 106G
      Schedule G: Executory Contracts and Unexpired Leases                                                                                                      12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
      additional pages, write your name and case number (if known).


             Do you have any executory contracts or unexpired leases?
             lj No. Check this box and file this form with the court with your other schedules. You have nothing else to report on thi form.
             i     l Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

             List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
             example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
             unexpired leases.



             Person or company with whom you have the contract or lease                                  State what the contract or lease is for


      2.1!
                 Name




                 City                            State      ZIP Code




                 Number        Street




                 Number        Street




                 Name


                 Number        Street


                 City                            State      ZIP     Code


      Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                            page 1 of_
Filed 01/30/19                                                                    Case 19-20546                                                                         Doc 1

      Debtor 1              Tory                            Batten                                         Case number (if known)____________________________________
                           First Name     Middle Name               Last Name




                           Additional Page if You Have More Contracts or Leases

                 Person or company with whom you have the contract or lease                             What the contract or lease is for




                 Name


                 Number         Street


                 City                                   State      ZIP Code




                 Name


                 Number         Street


                 City                                   State      ZIP Code




                 Name


                 Number         Street


                 City                                   State      ZIP Code


       2   -91
                 Name


                 INumter         Street


                 City                                   State      ZIP Code




                 Name


                 Number          Street


                 City                                   State      ZIP Code




                 Name


                 Number          Street


                 City                                   State      ZIP Code




                 Name


                 Number          Street


                 City                                   State      ZIP Code




                 Name


                 Number          Street




     Official Form 106G                                         Schedule G: Executory Contracts and Unexpired Leases                                  page      of -
Filed 01/30/19                                                                                Case 19-20546                                                                                 Doc 1



          Debtor 1           Tory                                                          Batten
                                Fiwl Name                       Middle Nurse                    Last Name

          Oebtor2
          (Spouse, if filing) First Name                        Middle Name                     Last Name


          United States Bankruptcy Court for theEASTERN District of_CALIFORNIA

          Case number
          (If known)
                                                                                                                                                                        Check if this is an
                                                                                                                                                                        amended filing


      Official Form 106H
      Schedule H: Your Codebtors                                                                                 .                                                                  12115

      Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
      are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
      and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
      case number (if known). Answer every question.


              Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
                        No
               U     Yes
              Within the last 8 years, have you lived in a community property state or territory? (Community property states and temtones include
              Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

               U        No. Go to line 3.
               U        Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                        UNO
                        U    Yes. In which community state or territory did you live?                                      . Fill in the name and current address of that person.



                             Name of your spouse, former spouse, or legal equivalent



                             Number



                             City                                              State                        ZIP Code


              In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
               shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
               ScheduleD (Official Form 106D), Schedule E,r(Offlcial Form 1060F), or Schedule G (Official Form 166G). Use ScheduleD,
               Schedule ElF, or Schedule G to fill out Column 2.

                 Column I Your codebtor                                                                                            Column 2: The creditor to whom you owe the debt

                                                                                                                                   Check all schedules that apply.

      3.1
                  Name
                                                                                                                                    U   Schedule D, line
                                                                                                                                    U   Schedule E/F, line
                  Number              Street       -'                                                                               U   Schedule G, line




      L_J           .
                  Name
                                      .                                                                                .            U   Schedule D, line
                                                                                                                                    U   Schedule E/F, line
                  Number              Street                                           .                                            U   Schedule G, line



      13.31
                                                                                                                                    U   Schedule D, line
                  Name
                                                                                                                                    U   Schedule E/F, line
                  Number                  Street                                                                                    U   Schedule G, line

      L           City



      Official Form 106H                                                                    Schedule H: Your Codebtors                                                    page 1 of
Filed 01/30/19                                                                    Case 19-20546                                                                            Doc 1
      Debtor 1            Tory                             Batten                                          Case number (if knoas)_______________________________________
                         First Name      Middle Name            Last Name




                         Additional Page to Lièt More Codebtors

               Column 1: Your codebtor                                                                          Column 2: The creditor to whom you owe the debt

                                                                                                                 Check all schedules that apply:


               Name
                                                                                                                 U    Schedule D, line
                                                                                                                 U    Schedule ElF, line

               Number           Street                                                                           U    Schedule C, line




                Name
                                                                                                                 U    Schedule D, line
                                                                                                                 U    Schedule E/F, line

                Number          Street                                                                           U    Schedule G, line




      3.   I
                Name
                                                                                                                 U    Schedule D, line
                                                                                                                 U    Schedule E/F, line

                Number          street                                                                           U    Schedule C, line


                City                                                 State                    ZIP Code



                                                                                                                 U    Schedule 0, line
                                                                                                                 U    Schedule E/F, line -

                Number          Street                                                                           U    Schedule G, line


                                                                              ___-                       -------------



                                                                                                                 U    Schedule D, line
                Name                                        .                                                                            -

                                                                                                                 U    Schedule E/F, line

                Number          Street                                                                           U    Schedule G, line -




                                                                                                                  U   Schedule 0, line
                Name
                                                                                                                  U   Schedule ElF, line

                Number          Street                                                                            U   Schedule C, line


                City                                                  State                   ZIP Code



                                                                                                                  U   Schedule D, line -
                Name
                                                                                                                  U   Schedule ElF, line

                Number          Street                                                                            U   Schedule G, line


                City                                                  State



                                                                                                                  U   Schedule 0, line
                Name
                                                                                                                  U   Schedule ElF, line

                Number          Street                 -
                                                                                                                  U   Schedule C, line


                ci                                                    State




     Official Form 106H                                                       Schedule H: Your Codebtors                                                page      of -
Filed 01/30/19                                                                    Case 19-20546                                                                               Doc 1




       Debtor 1
                         Tory                                                   Batten
                           First Name              Made Name                       Last Name

       Debtor 2
       (Spouse, if filing) First Name              Middle Name                     Last Name


       United States Bankruptcy Court for the:   EASTERN         District of
                                                                               CALIFORNIA

       Case number                                                                                                        Check if this is:
        (If known)
                                                                                                                          U An amended filing
                                                                                                                          U A supplement showing postpetition Chapter 13
                                                                                                                             income as of the following date:
      Official Form 1061
      Schedule I: Your Income                                                                                                                                         12/15

      Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
      supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
      If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
      separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                         Describe Employment


          Fill in your employment
          information.                                                                   Debtor 1                                         Debtor 2 or non-filing spouse

          If you have more than one job,

                                                                                                                                         56, Employed
          attach a separate page with
          information about additional           Employment status                    1I Employed
          employers.                                                                         Not employed                                 in Not employed
          Include part-time, seasonal, or
          self-employed work.
                                                                                     Driver Delivery                                   Unemployed
          Occupation may include student Occupation
          or homemaker, if it applies.
                                                 Employer's name                     Dunamis Enterprises                              Unemployed
                                                                                    Vallejo,Ca 94591                                   Unemployed
                                                 Employer's address
                                                                                      Number Street                                     Number




                                                                                      City                  State ZIP Code              City                 State ZIP Code

                                                 How long employed there?                    4weeks                                       Unemployed


                         Give Details About Monthly Income

          Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
          spouse unless you are separated.
          If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
          below. If you need more space, attach a separate sheet to this form.

                                                                                                                     For Debtor I        For Debtor 2 or
                                                                                                                                         non-filing spouse

           List monthly gross wages, salary, and commissions (before all payroll
           deductions). If not paid monthly, calculate what the monthly wage would be.                      2.
                                                                                                                 $   3200                     $_0

           Estimate and list monthly overtime pay.                                                          3. + $_0                    + $_0


           Calculate gross income. Add line 2 + line 3.                                                     4.   $3200                        $_ 0



      Official Form 1061                                                        Schedule I: Your Income                                                            page 1
Filed 01/30/19                                                                                Case 19-20546                                                                                  Doc 1

      Debtor 1           Tory                                Batten                                                                 Case number
                        First Name          Middle Name               Last Name



                                                                                                                                   For Debtor I       For Debtor 2 or
                                                                                                                                                      non-fdingpouse

          Copyline 4 here ............................................................................................... 4 4.     $ 3200                 $0

      5. List all payroll deductions:

           5a. Tax, Medicare, and Social Security deductions                                                               5a.     $300                   $0
           5b. Mandatory contributions for retirement plans                                                                        $_100                  $0
                 Voluntary contributions for retirement plans                                                              5c.     $   100                $0
           5d. Required repayments of retirement fund loans                                                                5d.     $0                     $0
           5e. Insurance                                                                                                   5e.     $100                   $0
           51. Domestic support obligations                                                                                51.     $0                     $0

           5g. Union dues                                                                                                  5g.     $°                     $0

           5h. Other deductions. Specify: Utifities                                                                        5h.    + $_400             +   $9

       6. Add the payroll deductions. Add lines 5a                      + 5b + 5c + 5d + 5e +5f + 5g + 5h.                  6.     $_1000                 $0

        7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.     $_2200                 $0

       8. List all other income regularly received:
           8a. Net income from rental property and from operating a business,
               profession, or farm
                  Attach a statement for each property and business showing gross
                  receipts, ordinary and necessary business expenses, and the total
                  monthly net income.                                                                                      8a.
                                                                                                                                   $o                     $_o
            Sb. Interest and dividends                                                                                     8b.     $0                     $_0
            8c. Family support payments that you, a non-filing spouse, or a dependent
                regularly receive
                  Include alimony, spousal support, child support, maintenance, divorce
                  settlement, and property settlement.                                                                     Sc.
                                                                                                                                     _
                                                                                                                                    $0                    $_0

           8d. Unemployment compensation                                                                                   8d.      $0                    $_0
            8e. Social Security                                                                                            8e.      $_0                   $   0

            81. Other government assistance that you regularly receive
                  Include cash assistance and the value (if known) of any non-cash assistance
                  that you receive, such as food stamps (benefits under the Supplemental
                  Nutrition Assistance Program) or housing subsidies.
                  Specify: None                                                              81.                                    $_0                   $_0
                  Pension or retirement income                                                                             8g.      $0                    $_0

                  Other monthly income. Specify: N/A N/A                                                                   8h.    + $0                + $_0
        9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.      $0                    $_0

       10. Calculate monthly income. Add line 7 + line 9.
                                                                                                                            10.     $_ 2200       +       $_0                 -
          Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

       11. State all other regular contributions to the expenses that you list in Schedule J.
          Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
          friends or relatives.
           Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
           Specify: N/A                                                                                                                                                 11.   +
       12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
          Write that amount on the Summaly of YourAssets and Liabilities and Certain Statistical Information, if it applies                                             12.       $ 2200
                                                                                                                                                                                  Combined
                                                                                                                                                                                  monthly income
        13. Do you expect an increase or decrease within the year after you file this form?
                 INo.
           ID     Yes. Explain:



      Official Form 1061                                                                    Schedule I: Your Income                                                                 page 2
Filed 01/30/19                                                                        Case 19-20546                                                                                     Doc 1




         Debtor 1
                           Tory                                                     Batten
                             First Name                     Middle Name                 Last                            Check if this is:
         Debtor 2
         (Spouse, if filing) First Name                     Middle Name                 Last Name
                                                                                                                        Li An amended filing
                                                                                                                        U A supplement showing postpetition chapter 13
         United States Bankruptcy Court for the: EASTERN Disttict of CALIFORNIA                                             expenses as of the following date:
         Case number
         (If known)




      Official Form I 06J
      Schedule J: Your Expenses                                                                                                                                                 12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
      (if known). Answer every question.

     •                     Describe        Your   Household

          Is this a joint case?
          EV
          IN iNo. Go to line 2.
             iYes. Does Debtor 2 live in a separate household?

                           INo
                            Yes. Debtor 2 must file Official Form 1 06J-2, Expenses for Separate Household of Debtor 2.

          Do you have dependents?                          LJ   No
                                                                                                     Dependent's relationship to                  Dependent's      Does dependent live
          Do not list Debtor 1 and                              Yes. Fill out this information for   Debtor I or Debtor 2                         age              with you?
                                                       [
          Debtor 2.                                             each dependent
                                                                                                      Daughter                                    17               ENo
          Do not state the dependents'
          names.                                                                                                                                                    1Yes

                                                                                                                                                                        No
                                                                                                                                                                   Fi   ves
                                                                                                                                                                        No
                                                                                                                                                                        Yes

                                                                                                                                                                        No
                                                                                                                                                                       Ti Yes

                                                                                                                                                                   LTI No

          Do your expenses include
                                                       [) No
          expenses of people other than
          yourself and your dependents?                    Yes


                        Estimate          Your   Ongoing Monthly Expenses

      Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
      expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
      applicable date.
      Include expenses paid for with noncash government assistance if you know the value of
      such assistance and have included it on Schedule I Your Income (Official Form 1061)                                                              Your expenses

           The rental or home ownership expenses for your residence. Include first mortgage payments and                                                 2200
            any rent for the ground or lot.                                                                                                 4.

            If not included in line 4:
                      Real estate taxes                                                                                                     4a.        $_0

                      Property, homeowner's, or renter's insurance                                                                          4b.        $______________________

                                                                                                                                            4c.        $ 200
                      Home maintenance, repair, and upkeep expenses

                      Homeowner's association or condominium dues                                                                           4d.        $ 0

     Official Form 106J                                                        Schedule J: Your Expenses                                                                     page 1
Filed 01/30/19                                                            Case 19-20546                                                           Doc 1


      Debtor 1         Tory                        Batten                                       Case number
                       Firat Name    Middle Name        Last Name




                                                                                                                         Your expenses


      5. Additional mortgage payments for your residence, such as home equity loans                                5.

       6. Utilities:

                 Electricity, heat, natural gas                                                                          $
                                                                                                                             350

                 Water, sewer, garbage collection                                                                        $   130
                 Telephone, cell phone, Internet, satellite, and cable services                                          $   200
                 Other. Specify:

       7.   Food and housekeeping supplies                                                                               $300
       8. Childcare and children's education costs
                                                                                                                             40

       9. Clothing, laundry, and dry cleaning                                                                                75
     10.    Personal care products and services                                                                          s   45
     11. Medical and dental expenses                                                                                     $0
     12. Transportation. Include gas, maintenance, bus or train fare.
            Do not include car payments.
                                                                                                                         $_75

      13. Entertainment, clubs, recreation, newspapers, magazines, and books                                             $

      14. Charitable contributions and religious donations                                                               $0

      15.   Insurance.
            Do not include insurance deducted from your pay or included in lines 4 or 20.

                 Life insurance                                                                                          $0

                 Health insurance                                                                                        $0
                 Vehicle insurance                                                                                       $ 60

                 Other insurance. Specify:_______________________________________                                        $0


     :16 Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
                                                                                                                             0
            Specify:                                                                                               16.   $


     117. Installment or lease payments:

                 Car payments for Vehicle 1                                                                              $   0

                 Car payments for Vehicle 2                                                                              $

                 Other. Specify:_______________________________________________                                          $0
                 Other. Specify:__________________________________________________
                                                                                                                         $


            Your payments of alimony, maintenance, and support that you did not report as deducted from
            your pay on line 5, Schedule!, Your Income (Official Form 1061).


            Other payments you make to support others who do not live with you.
                                                                                                                             200
            Specify: Son                                                                                                 $

            Other real property expenses not included in lines 4 or 5 of this form or on Schedule!: Your Income.
                                                                                                                         $
                 Mortgages on other property
                                                                                                                         $
                 Real estate taxes

                 Property, homeowner ' s, or renter' s insurance

                 Maintenance, repair, and upkeep expenses                                                                $

                 Homeowner' s association or condominium dues                                                            $ 0



     Official Form 106J                            .                Schedule J: Your Expenses                                            page 2
Filed 01/30/19                                                                Case 19-20546                                                               Doc 1

          Debtor 1            Tory                      Batten                                            Case number in
                          First Name      Middle Name        Last Name




         21.   Other. Specify:                                                                                             21.



         22.   Calculate your monthly expenses.

                     Add lines 4 through 21.                                                                                          3919

                     Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

                     Add line 22a and 22b. The result is your monthly expenses.                                                  $



         23. Calculate your monthly net income.
                                                                                                                                  $    2200
                     Copy line 12 (your combined monthly income) from Schedule I.

                     Copy your monthly expenses from line 22c above.
                                                                                                                                 -$ _3919

                     Subtract your monthly expenses from your monthly income.
                     The result is your monthly net income.                                                                          $ _- 1719




     -   24. Do you expect an Increase or decrease in your expenses within the year after you file this form?

               For example, do you expect to finish paying for your car loan within the year or do you expect your
               mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

                 j No.
                ]Yes.     I   Explain here:




         Official Form 106J                                              Schedule J: Your Expenses                                               page 3
Filed 01/30/19                                                                     Case 19-20546                                                                                       Doc 1



     Debtor 1          Tory                                                   Batten
                         First Name              Middle Name                     Last Name

     Debtor 2
     (Spouse, if filing) First Name              Middle Name                     Last Name


     United States Bankruptcy Court for the:   EASTERN         District   of_CALIFORNIA
     Case number
     (If known)

                                                                                                                                                                 U   Check if this is an
                                                                                                                                                                     amended filing



       Official Form I O6Dec
       Declaration About an Individual Debtor's Schedules                                                                                                                      12115


       If two married people are filing together, both are equally responsible for supplying correct information.

       You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
       obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
       years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                          Sign Below



            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                  No
             U    Yes.     Name of person                                                                    Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                             Signature (Official Form 119).




            Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
            that they are true and correct.




                     c
              Signature of Ubtr I                                                    Signature of Debtor 2


              Date                                                                   Date
                      MNY1 Do//       vyvy                                                   MM! OD / YYYY




       Official Form 1 O6Dec                                              Declaration About an Individual Debtor's Schedules
Filed 01/30/19                                                                    Case 19-20546                                                                                       Doc 1


                        Tory                                                    Batten
       Debtor 1
                          Fjst Name                Middle Name                       Last Name
                                                                                                                               There is no presumption of abuse.
       Debtor 2
       (Spouse, if filing) Fast Name               Middle Name                       Last Name                                 The calculation to determine if a presumption of
                                                 EASTERN                       CALIFORNIA                                      abuse applies will be made under Chapter 7
       United States Bankruptcy Court for the:                   District of                                                   Means Test Calculation (Official Form 122A-2).

       Case number                                                                                                         ]3. The Means Test does not apply now because of
       (If known)                                                                                                              qualified military service but it could apply later.



                                                                                                                          U Check if this is an amended filing

      Official Form I 22A—I
      Chapter 7 Statement of Your Current Monthly Income                                                                                                                        12/15

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
      space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
      additional pages, write your name and case number (if known). If you believe that you are ex rnpted from a preurnpUoo o aue
      do not have primarily consumer debts or because of qualifying military service, complete and file Statement of ExemptIon horn Presumption of
      Abuse Under § 707(b) (2) (Official Form 122A-1 Supp) with this form.


                       Calculate Your Current Monthly Income

            What is your marital and filing status? Check one only.
            U Not married. Fill out Column A, lines 2-11.
            U Married and your spouse is filing with you, Fill out both Columns A and B, lines 2-11.
            U Married and your spouse is NOT filing with you. You and your spouse are:
                    J Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                  U     Living separately or are legally separated. Fill out Column A, lines 2-11: do not fill out Column B. By checking this box, you declare
                        under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                        spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

            Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
            bankruptcy case 11 U S.0 § 101(1 OA). For example, if you are tiling on September 15, the 6-month penod would be March 1 through
            August 31. If the amount of your monthly income varied during the 6 months add the income for all 6 months and divide the total by 6.
            Fill in the resuR. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
            income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                                          Column A            Column B
                                                                                                                          Debtor 1            Debtor 2 or
                                                                                                                                              non-filing spouse

            Your gross wages, salary, tips, bonuses, overtime, and commissions
            (before all payroll deductions).                                                                               $      3200          $_0

            Alimony and maintenance payments. Do not include payments from a spouse if
            Column B is filled in.                                                                                         $_________

            All amounts from any source which are regularly paid for household expenses
            of you or your dependents including child support. Include regular contributions
            from an unmamed partner, members of your household, your dependents, parents,                                                            S


            and roommates. Include regular contributions from a spouse only if Column B is not                                                     -
            filled in. Do not include payments you listed on line 3.                                                       $          0         $_0

            Net income from operating a business profession
                                                                                 Debtor 1            Debtor 2
            or farm
            Gross receipts (before all deductions)                                   $           0       $    0

            Ordinary and necessary operating expenses                            -   $           0

            Net monthly income from a business, profession, or farm                  $_          0       $______
                                                                                                                   Copy
                                                                                                                           $_o                  $_0

       6    Net income from rental and other real property                       Debtor I            Debtor 2
                                                                                          0                   0

                                                                                 -                   -
            Gross receipts (before all deductions)                                $                   $
            Ordinary and necessary operating expenses                                $           0       $0

            Net monthly income from rental or other real property                                                          $0                   $__________
                                                                                     $           0       $______
       7.   Interest, dividends, and royalties                                                                             $          0         $            0



      Official Form 122A-1               .            Chapter 7 Statement of Your Current Monthly Income                                                                 page 1
Filed 01/30/19                                                                                                Case 19-20546                                                                              Doc 1


      Debtor 1             Tory                                         Batten                                                       Case number     it keown)______________________
                           First Nanre             Middle Narnre                   Last Naree



                                                                                                                                          Column A              Column B
                                                                                                                                          Debtor I              Debtor 2 or
                                                                                                                                                                non-filing spouse

           Unemployment compensation                                                                                                          $                   $                o
           Do not enter the amount if you contend that the amount received was a benefit
           under the Social Security Act. Instead, list it here ...............................                     4'
                 Foryou ....... ...........................................................................   $_____________
                 For your spouse...................................................................$______________

           Pension or retirement income. Do not include any amount received that was a
           benefit under the Social Security Act.                                                                                             $         p         $                p
           Income from all other sources not listed above. Specify the source and amount.
           Do not include any benefits received under the Social Security Act or payments received
           as a victim of a war crime, a crime against humanity, or international or domestic
           terrorism. If necessary, list other sources on a separate page and put the total below.
                    N/A                                                                                                                   0$           0          $                0
                    N/A                                                                                                                   0                       $_________
             Total amounts from separate pages, if any.                                                                                + $_________             + $___________

       11. Calculate your total current monthly income. Add lines 2 through 10 for each
           column. Then add the total for Column A to the total for Column B.                                                                 $3200                                01j$_3200
                                                                                                                                                                                        Total current
                                                                                                                                                                                        monthly income

                          Determine Whether the Means Test Applies to You

       12. Calculate your current monthly income for the year. Follow these steps:
                       Copy your total current monthly income from line 11                                                                                  Copy line 11 here4

                       Multiply by 12 (the number of months in a year).                                                                                                                x 12
                       The result is your annual income for this part of the form.                                                                                          12b.       $_38400


       13. Calculate the median family income that applies to you. Follow these steps:

            Fill in the state in which you live.                                                              CALIFORNIA
                                                                                                                               I
            Fill in the number of people in your household.                                                    6

            Fill in the median family income for your state and size of household . ......................................................                                   13.       $_106244
           To find a list of applicable median income amounts, go online using the link specified in the separate
           instructions for this form. This list may also be available at the bankruptcy clerk's office.

       14. How do the lines compare?

            14aJj Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                            Go to Part 3.

            14bIi Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                            Go to Part 3 and fill out Form 122A-2.

                            Sign Below

                          By signinq,Jfe, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


                           X
                                Signature of              or I
                                                               6    ______                                                         X________


                                                                                                                                   Signature of Debtor 2


                                Date                                                                                               Date
                                         M /DDfJYYYY                                                                                          MMIDD /YYYY


                                If you checked line 14a, do NOT fill out or file Form 1 22A-2.

                                If you checked line 14b, fill out Form 122A-2 and file it with this form.



      Official Form 122A-1                                                   Chapter 7 Statement of Your Current Monthly Income                                                            page 2
Filed 01/30/19                                                                         Case 19-20546                                                                  Doc 1



        Debtor 1
                              Tory                                                 Batten
                              First Name               Middle Name                       Last Name

        Debtor 2
        (Spouse, if filing)   First Naree              Middte Name                       Last Name


        United States Bankruptcy Court for the:      EASTERN         District   of_CALIFORNIA
        Case number
        (If known)                                                                                                                             U   Check if this is an
                                                                                                                                                   amended filing




      Official Form 107
      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                         04116

      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
      number (if known). Answer every question.


                           Give Details About Your Marital Status and Where You Lived Before


            What is your current mantal status?


             t    iMarried
             IJ Not married
            During the last 3 years, have you lived anywhere other than where you live now?

                      No
            IUI Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
                       Debtor 1:                                                  Dates Debtor 1     Debtor 2:                                       Dates Debtor 2
                                                                                  lived there                                                        lived there


                                                                                                     U   Same as Debtor 1                           U   Same as Debtor 1

                      c1)                   E&pr         )L,)                     From      tOI                                                         From
                       Number               Street                                                       Number Street
                                                                                  To        A0 I&                                                       To




                                                                                                         City               State ZIP Code

                                                                                                     U   Same as Debtor I                           U   Same as Debtor 1

                                                                                  From                                                                  From
                       Number               Street                                                       Number Street
                                                                                  To                                                                    To




                       City                          State ZIP Code                                      City               State   ZIP Code



             Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
             states and temtories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

            PiNo
                 ]Yes. Make sure you fill out Schedule H. Your Codebtors ( Official Form 106H).




      •Wn Explain the Sources of Your Income

     Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 1
                 11
Filed 01/30/19                                                                       Case 19-20546                                                                                           Doc 1

      Debtor 1         Tory                            Batten                                                            Case number
                       First Name      Middle Name             last Name




           Did you have any income from employment or from operating a business during this year or the two previous calendar years?
           Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
            If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

          EiNo
                 Yes. Fill in the details.
                                                                                                                                                       -       ,-.-
                                                                      LDCbbor I                                                  Debtor 2

                                                                       Sources of income              Gross income               Sources of     income               Gross income
                                                                      • Check ill that appiy,      - ( beloFe deductinris and    Ghck all Ihaf cipply                (beloFe deduction dnd
                                                                                                     exdusions)                                    .              . exclusions)

                  From January 1 of current year until
                                                                           t Wanes. commissions,                3200
                                                                                                                                 U     Wages, commissions,
                                                                            bonuses, tips               $                              bonuses, tips                  $__0
                  the date you filed for bankruptcy:
                                                                       U    Operating a business                                 U     Operating a business


                  For last calendar year:                              5a Wages, commissions,                                    U     Wages, commissions,

                                                     Yr 2018
                                                                            bonuses, tips               $              39 Øo           bonuses, tips                  $       0
                  (January ito December 31,                       )    U    Operating a business                                 U     Operating a business
                                                     r(Y


                  For the calendar year before that:                   U    Wages, commissions,                                  U     Wages, commissions,
                                                                            bonuses, tips               $0)()                          bonuses, tiPs
                                                                                                                       op                                             $_0
                  (January 1 to December 31,                      )    U    Operating a business                                 U     Operating a business
                                                     YYYY



           Did you receive any other income during this year or the two previous calendar years?
            Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
            unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
            gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

            List each source and the gross income from each source separately. Do not include income that you listed in line 4.

                 No
           IiYes. Fill in the details.
                                                                                                                                                                .r,
                                                                      F'bto1
                                                                      • Sources of inconi               Gross income from          Sources of income                  Gross income from
                                                                         Descobe hol •,'.               each source                Descnbe 1                          each source
                                                                      --                                (before dudu      il                                          (beforede
                                                                                            -           CXCILISIOnS)                                                  .  I sort'




                   From January 1 of current year until                                              '"_-                                                             $_0
                   the date you filed for bankruptcy:
                                                                                                    $                                                                 $________________
                                                                                                    $                                                                 $:_


                                                                                                    $       0
                   For last calendar year:                                                                                                                            $   0

                   (January Ito December 31,                                                        $                                                                 $_________________
                                                     vyvy




                   For the calendar year before that:                 Employment                    $3600                                   .                         $ 0
                   (January ito December 31,yr IOu)                                                $                                                       -          $________________
                                                     vyvy




      Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                      page 2
Filed 01/30/19                                                                    Case 19-20546                                                                         Doc 1

      Debtor 1        Tory                               Batten                                                Case number
                     First Narse       Middle Narse               Last Name




                    List Certain Payments You Made Before You Filed for Bankruptcy



       6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

                 No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                     "incurred by an individual primarily for a personal, family, or household purpose."
                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425" or more?

                     U     No. Go to line 7.

                     U     Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                                total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                                child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

          I11 Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                     During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                    RAI No. Go to line 7.
                           Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                                creditor. Do not include payments for domestic support obligations, such as child support and
                                alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                                  Dates of      Total amount paid       Amount you still owe   Was this payment for,
                                                                                  payment



                             Creditor's Name
                                                                                                                       $                       U Mortgage
                                                                                                                                               U Car
                             Number Street                                                                                                     U Credit card
                                                                                                                                               U Loan repayment
                                                                                                                                               U suppliers or vendors
                             City                     State           ZIP Code                                                                 U Other


                                                                                                                                               U Mortgage
                             Creditor's Name
                                                                                                                                               U Car
                             Number Street                                                                                                     U Credit card
                                                                                                                                               U Loan repayment
                                                                                                                                               U Suppliers or vendors
                             City                     State           ZIP Code
                                                                                                                                               U Other


                                                                                                $                                              U Mortgage
                             Creditor's Name
                                                                                                                                               U Car
                             Number Street                                                                                                     U Credit card
                                                                                                                                               U Loan repayment
                                                                                                                                               U Suppliers or vendors
                             City                     State            ZIP
                                                                                                                                               U Other



      Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                        page 3
Filed 01/30/19                                                                 Case 19-20546                                                                               Doc 1

      Debtor 1               Tory                        Batten                                             Case number
                             First Name   Middle Name           Last Name




       7.       Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
                Insiders include your relatives: any general partners; relatives of any general partners; partnerships of which you are a general partner;
                corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
                agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
                such as child support and alimony.

            1       iNo
                    Yes. List all payments to an insider.
                                                                               Dates of     Total amount      Amount you still Reason for this payment
                                                                               payment      paid              owe




                      Insider's Name



                      Number Street




                      City                              State




                      Insider's Name


                      Number Street




                      City                         I    State   ZIP Code



        8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
                an insider?
                Include payments on debts guaranteed or cosigned by an insider.

            jjFj
                U    Yes. List all payments that benefited an insider.

                                                                              Dates of       Total amount     Amount you still Reason for this payment
                                                                              payment        paid             owe
                                                                                                                                lrtctude ct-editors name               -



                      Insider's Name



                      Number Street




                      City                              State   ZIP Code




                                                                                                              $
                      Insider's Name



                      Number Street




      Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 4
Filed 01/30/19                                                                         Case 19-20546                                                                               Doc 1

      Debtor 1
                       Tory                                  Batten                                                    Case number
                      First Name               Middle Name           Last Name




                     Identify Legal Actions, Repossessions, and Foreclosures

           Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
           List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
           and contract disputes.

           INo
           ri- T
                      Fill in the details:
                                                                            Nature of the case                    Court or agency                            Status of the case



                  Case                                                                                                                                       U   Pending

                                                                                                                                                             U   On appeal

                                                                                                                Number Street                                U   Concluded

                  Case number
                                                                                                                                        State   ZIP Code




                  Case title                                                                                                                                 U   Pending

                                                                                                                                                             U   On appeal

                                                                                                                                                             U   Concluded


                  Case number
                                                                                                                                                ZIP code


           Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
            Check all that apply and fill in the details below.

                 No. Gotolinell. -                    ,



                 Yes. Fill in the information below.

                                                                                      Describe the property                                      Date      Value of the property




                         Creditors Name



                         Number    Street                                             Explain what happened


                                                                                       U    Property was repossessed.
                                                      -                                U    Property was foreclosed.
                                                                                       U    Property was garnished.
                         City              .                 State   ZIP Code          U    Property was attached, seized, or levied.

                                                                                      Describe the property                                      Date       Value of the propert




                         Creditor's Name



                         Number    Street
                                                                                       Explain what happened


                                                                                            Property was repossessed.
                                                                                       U    Property was foreclosed.

                         City                                State   ZIP Code
                                                                                       U    Property was garnished.
                                                                                       U    Property was attached, seized, or levied.




      Official Form 107                                        - Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 5
Filed 01/30/19                                                                           Case 19-20546                                                                               Doc 1

      Debtor 1          Tory                                Batten                                                    Case number   (if   kaown)__________________________________
                        First Name       Middle Name                 Last Name




           Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
           accounts or refuse to make a payment because you owed a debt?

          1 'iNo
           U     Yes. Fill in the details.

                                                                             Describe the action the creditor took                               Date action      Amount
                                                                                                                                                 was taken
                 Creditor's Name



                 Number Street




                 City                               State   ZIP   Code       Last 4 digits of account number: XXXX-


           Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
           creditors, a court-appointed receiver, a custodian, or another official?

                 No
            U    Yes.


         FTL List Certain Gifts and Contributions


           Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

                 No
            U    Yes. Fill in the details for each gift.


                   Gifts with a total value of more than $600                Describe the gifts                                                  Dates you gave      Value
                   per person                                                                                                                    the gifts




                 Person to Whom You Gave the Gift




                 Number         Street          -




                 City                               State   ZIP Code                 -




                 Person's relationship to you



                 Gifts with a total value of more than $600                  Describe the gifts                                                  Dates you gave     Value
                 per person                                                                   - -                                                the gifts




                 Person to Whom You Gave the Gift




                            -                                                                                                                                         I




                                Street



                 City                               State ZIP Code


                 Person's relationship to you



      Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page6
Filed 01/30/19                                                                                           Case 19-20546                                                                                  Doc 1

      Debtor 1
         -
                              Tory
                              First Nurse          Middle Name
                                                                        Batten
                                                                                  Last Caere
                                                                                                                                        Case number   (ifknon)_______________________________________


                 Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

                     No

                 U   Yes. Fill in the details for each gift or contribution.


                      Gifts or contnbutions to charities                                  Describe what you contributed                                         Date you            Value
                      that total more than $600                                                                                                                 contributed




             -       Charity's Name                                                                                                           -




                     Number Street




                     City             State         ZIP   Code




                               List Certain Losses


                 Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
                 disaster, or gambling?

                     No

                 [U)Yes. Fill in the details.


                       Describe the property you lost and                                  Describe any insurance coverage for the loss                         Date of your        Value of property
                       how the loss occurred                                                                                                                    loss                lost
                                                                                           Indude the amount that InSUraCe has paid List pending insurance
                                                                                           claims on line 33 of Schedule A/B Properly.




      • IT' List Certain Payments or Transfers

                 Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
                 you consulted about seeking bankruptcy or preparing a bankruptcy petition?
                  Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.


                 1No
                     Yes. Fill in the details.

                                                                                               Description and value of any property transferred                Date payment or     Amount of payment
                                                                                                                                                                transfer was
                       Person     Who   Was Paid
                                                                                                                                                                made



                       Number Street




                       City                               State         ZIP   Code



                       Email or website address


                       Person Who Made the Payment,           if You
                                                                  Not



      Official Form 107                                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy
Filed 01/30/19                                                                         Case 19-20546                                                                                  Doc 1

      Debtor 1              Tory                          Batten                                   -                  Case number   (if knovn)_____________________________________
                            First Name     Middle Name              Last Name




                                                                            Description and value of any property transferred                   Date payment or    Amount of
                                                                                                                                                transfer was made payment



                    Person Who Was Paid



                    Number Street




                    City                        State    ZIP Code
                                                                                                                                            I



                    Email or website address



                    Person Who Made the Payment, if Not You



               Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
               Fromised to help you deal with your creditors or to make payments to your creditors?
               Do not include any payment or transfer that you listed on line 16.

                   No
               U   Yes. Fill in the details.

                                                                            Description and value of any property transferred                   Date payment or    Amount of payment
                                                                                                                                                transfer was
                                                                                                                                                made
                     Person Who Was Paid           -                                                                                        I




                     Number Street
                                                   ,                                                                                        I




                     City                       State    ZIP Code

               Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
               transferred in the ordinary course of your business or financial affairs?
               Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your propert y).
               Do not include gifts and transfers that you have already listed on this statement.
                 1No
               I1Yes. Fill in the details.
                                                                            Description and value of property         Describe any property or payments received      Date transfer
                                                                            transferred                               or debts paid in exchange                       was made


                    Person Who Received Transfer



                    Number Street




                    City                        State    ZIP Code


                    Person's relationship to you



                    Person Who Received Transfer



                    Number Street




           -        City                        State    ZIP Code-

                    Person's relationship to you


      Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
Filed 01/30/19                                                                               Case 19-20546                                                                                    Doc 1

      Debtor 1            Tory                               Batten                                                       Case number    (if   known)__________________________________
                          First Name          Middle Name              Last Name




           Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
           are a beneficiary? (These are often called asset-pmtection devices)

                 jNo
           U     Yes. Fill in the details.


                                                                               Description and value of the property transferred                                              Date transfer
                                                                                                                                                                              was made



                 Name of trust




      • FTL List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

           Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
           closed, sold, moved, or transferred?
           Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
           brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

           OR    'No
           lUlyes. Fill in the details.

                                                                                   Last 4 digits of account number   Type of account or             Date account was       Last balance before
                                                                         -                                           instrument                     closed, sold, moved,   closing or transfer
                                                                                                                                                    or transferred


                  Name of Financial Institution
                                                                                   XXXX_        -    -       -       U Checking
                   Number        Street                                                                         -    U Savings
                                                                                                                     U Money market
                                                                                                                     U Brokerage
                   City                            State    ZIP Code
                                                                                                                     U Other_________

                                                                                   )0(XX-.      -                    U Checking
                   Name of Financial Institution
                                                                                                                     U Savings
                   Number        Street                                                                              U Money market
                                                                                                                     U Brokerage
                                                                                                                     U Other_________
                   City                   .        State    ZIP   Code

            Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
               c
             surities, cash, or other valuables?
           [4 No
           [Dl Yes. Fill in the details.
                                                                                   Who else had access to it?                      Describe the contents                           Do you still
                                                                                                                                                                                   have it?

                                                                                                                                                                                   UNo

                   Name of Financial Institution                               Name
                                                                                                                                                                                   U   Yes



                   Number Street                                               Number Street


                                                                               City          State     ZIP   Code
                   City                            State    ZIP   Code


      Official Form 107                                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 9
Filed 01/30/19                                                                         Case 19-20546                                                                        Doc 1

      Debtor 1             Tory                          Batten                                                             Case number
                           REst Neree   Middle Nave                Last Nave




            Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
                 No
            U    Yes. Fill in the details.
                                                                          Who else has or had access to it                       Describe the contents       Do you still
                                                                                                                                                             have it?


                                                                                                                                                              UNo
                   Name of Storage Facility                               Name
                                                                                                                                                              U Yes
                   Number Street                                          Number Street



                                                                          City State ZIP Code




                             Identify Property You Hold or Control for Someone Else

             Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
             or hold in trust for someone.
            fjNo

            17
                 ] Yes. Fill in the details.
                                                                          Where is the property?                                 Describe the property    Value




                    Owner's Name


                                                                        Number Street
                    Number Street




                                                                                                       State     ZIP Code
                    City                       State    ZIP Code


                             Give Details About Environmental Information

        For the purpose of Part 10, the following definitions apply:
        • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
           hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
           including statutes or regulations controlling the cleanup of these substances, wastes, or material.

        •    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
             utilize it or used to own, operate, or utilize it, including disposal sites.

        •    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
             substance, hazardous material, pollutant, contaminant, or similar term.

        Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

            Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?


            []No
             U    Yes. Fill in the details.
                                                                          Governmental unit                          Environmental law, if you know it   Date of notice




                  Name of site                                           Governmental unit


                  Number Street                                          Number Street


                                                                         City                   State ZIP Code



                  City                        State    ZIP Code




      Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 10
Filed 01/30/19                                                                          Case 19-20546                                                                                       Doc 1

      Debtor 1           Tory         "                 Batten                                                          Case number
                         Fire Narre   Middle Nane                 last Name




           Have you notified any governmental unit of any release of hazardous material?

                 No'
           U     Yes. Fill in the details.
                                                                         Governmental unit                          Environmental law, if you know it                     Date of notice




                  Name of site                                          Governmental unit


                  Number Street                                         Number Street



                                                                        City                 State ZIP Code


                  City                     State       ZIP Code


           Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

          iFNo
           U     Yes. Fill in the details.
                                                                                                                                                                           Status of the
                                                                          Court or agency                                Nature of the case
                                                                                                                                                                           case

                 Case title________________________________
                                                                          Court Name
                                                                                                                                                                           U    Pending

                                                                                                                                                                           U    on appeal

                                                                          Number Street              .                                        '                            U    Concluded


                 Case number
                                                                          City                     State ZiP Code



                           Give Details About Your Business or Connections to Any Business

           Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 U     A sole proprietor or self-employed in a trade, profession, or other activity, , either full-time or part-time'
                       A member of a limited liability company (LLC) or limited liability partnership (LLP)
                 U     A partner in a partnership
                 U     An officer, director, or managing executive of a corporation                                                  '
                 U     An owner of at least 5% of the voting or equity securities of a corporation -

           11 No. None of the above applies. Go to Part 12.
           Ei1 Yes. Check all that apply above and fill in the details below for each business.
                             A                             Describe the nature of the business                                           Employer Identification number
                  Ts     C.
                Business Name
                             tJ IUtJZA.4 bpec..ai\ i4-                                                                                   Do not include Social Security number or ITIN.
                                                                                                                                                    -

                                                                                j.1C        ()CIUttz1                                    EIN:           -'11L236
                  Number Street
                                                                              Name of accountant or bookkeeper                           Dates business existed



                                                                                                                                         From     7/%oi.
                  City                       State     ZIP Code
                                                                              Describe the nature of the business                        Employer Identification number
                                                                                                                                         Do not include Social Security number or ITIN.
                  Business Name                    -

                                                                                                                                         EIN:           -
                  Number Street
                                                                              Name of accountant or bookkeeper                           Dates business existed



                                                                                                                                         From                To
                  City                    - State      ZIP Code'-


      Official Form 107                                  Statement of Financial Affairs for lndMduals Filing for Bankruptcy                                                    page 11
Filed 01/30/19                                                                           Case 19-20546                                                                             Doc 1

      Debtor 1            Tory                            Batten                                                     Case number
                         Fast Nane   Middle Na,ae                  Last Naae




                                                                                                                                   Employer ldentifkation number
                                                                           Descnbe the nature of the business
                                                                                                                                   Do not include SocaI Security number or ITIN.
                  Business Name                     -
                                                                                                                                   EIN:           -

                  Number Street
                                                                           Name of accountant or bookkeeper                        Dates business existed




                                                                                                                                   From               To
                  City                     State        ZIP Code




       28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
           institutions, creditors, or other parties.

                 No
            U    Yes. Fill in the details below.

                                                                               Date issued




                  Name MMIDD!YYYY



                  Number Street




                  City                     State        ZIP Code




                         Sign Below


             I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
             answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
             in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
             18 U.S.C. §§ 152, 1341, 1519, and 3571.




                  Signature o(ebtor I                                                        Signature of Debtor 2



                  Date                                                                       Date________

             Did you at{ach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

                 iNo
             U     Yes



             Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
             U    No
             U    Yes. Name of                                                                                              Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                            Declaration, and Signature (Official Form 119).




      Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 12
Filed 01/30/19                                                                    Case 19-20546                                                                            Doc 1



                       Tory                                              Batten
     Debtor I
                         First Nar,,e              Middle Name                Last Name

     Debtor   2
     (Spouse, if filing) First Name                Middle Name                Last Name


     United States Bankruptcy Court for the: EASTERN Distiict of CALIFORNIA

     Case number                                                                                                                                   U        Check if this is an
     (if known)                                                                                                                                             amended filing




       Official Form 108
       Statement of Intention for Individuals Filing Under Chapter 7                                                                                                  12/15

       If you are an individual filing under chapter7, you must fill out this form if:
       • creditors have claims secured by your property, or
       • you have leased personal property and the lease has not expired.
       You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
       whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
       If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
       Both debtors must sign and date the form.

       Be as complete and accurate as possible. If more space Is needed, attach at separate sheet to this forin. On the top of any additional pages,
       write your name and case number (if known).
                                                                                                                                                   I
                          List Your Creditors Who Have Secured Claims

         1 For any creditors that you listed in Part I of ScheduleD: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
            information below.

                  Identify the creditor and the property that is collateral                  What do you intend to do with the property that   Did you claim the property
                                                                                             secures a debt?                                   as exempt on Schedule C?

                Creditor's Loanmart                                                        iDSurrender the property.
                name                                                                           -
                                                                                           ID.Retain the property       redeem it.                     es
               Description of                                                              rrr
               property                                                                    li-a Retain the property and enter into a
               securing debt:                                                                     Reaffirmation Agreement.
                                                                                           F01            the property and [explain]:
                White Four Door Power            Window S                                          Avoid Lien

               Creditor's                                                                 [U] Surrender the property.                                  o
               name:
                                                                                                  Retain the prope     and redeem it.          Be.
               Description of                                                 .
               property                                                                   [Lk Retain the property and enter into a
               secunng debt:                                                                      Reaffirmation Agreement.
                                                                                          [: Retain the property and [explain]:

               Creditor's                                                                         Surrender the property.
               name:                                                                                                                                   o
                                                                                                  . Retain the prope   and redeem it.          Be,
               Description of                                                             rr
               property                                                                   LLJ Retain the property and enter nto
                                                                                                                            i   a
              securing debt:                                                                      Reaffirmation Agreement.
                                        -.                                                [URetain the property and [explain]:




                                                                                                                                               B
              Creditor's                                                                  lU Surrender the property.                                   o
              name:
                                                                                                  Retain the property and redeem it.                   es
              Description of                                                              I—r-f
              property                                                                    Li Retain the property and enter into a
              securing debt:                                                                      Reaffirmation Agreement.
                                                                                          FQ Retain the property and [explain]:


       Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                          page 1
Filed 01/30/19                                                                     Case 19-20546                                                                    Doc 1

      Debtor I
                            Tory                               Batten                                          Case number   (If
                           First Narse          Middle Nurse        Last Nanre




                           List Your Unexpired Personal Property Leases

        For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
        fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
        ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

                 Describe your unexpired personal property leases                                                                      Will the lease be assumed?

             Lessor's name:                                                                                                           I_rNJO
                                                                                                                                      flYes
             Description of leased
             property:


             Lessor's name:
                                                                                                                                      1JN0
                                                                                                                                      [EjYes
             Descnptton of leased
             property:



             Lessor's name:                                                                                                   -- --
                                                                                                                                      ho
             Description of leased                                                                                                    [IYes
             property:



             Lessor's name:                                                                                                           [lNo
                                         --=                                                                                             Yes
             Description of leased
             property:



             Lessor's name:

                          --                                                                                                          UYes
            Description of leased
            property:


             Lessor's name:                                                                                                           {JNo


            Description of leased
            property:



             Lessor's name:

                                                                                                                                         Yes
            Description of leased
            property:




                           Sign Below



          Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
          personal property that is subject to an unexpired lease.



                                                                                              Cf
            Signature o ebtor 1                                                     Sign ture of ebtor 2

            Date           "       /     st)/                                        Date
                    KW /       D     /   VYVY                                               MM! DD / VYVY




     Official Form 108                                           Statement of Intention for Individuals Filing Under Chapter 7                          page 2
Filed 01/30/19                                                                        Case 19-20546                                                                                    Doc 1
      Debtor 1         Tory                           Batten                                                     Case number     (if   keawn)_____________________________________
                      First Name        Middle Name          Last Name



          Other assets?                                 Describe the other assets:
                                                                                                                                        Current value:         $_______________
          Do not include household items
                                                                                                                                         Amount you owe        $________________
          and clothing.
                                                                                                                                       I on liens.



          Money or property due you?                    Who owes you the money or property?                        How much is owed?               Do you believe you will likely receive
                                                                                                                                                   payment in the next 180 days?
          Examples: Tax refunds, past due
          or lump sum alimony, spousal                                                                             $                               U No
          support, child support,                                                                                  $
          maintenance, divorce or property                                                                                                          J Yes. Explain:
          settlements, Social Security
          benefits, workers compensation,
                                                                                                                                                           I
                                                                                                                                                           I                                I
          personal injury recovery




                       Answer These Additional Questions


           Have you paid anyone for
           services for this case, including
           fulling out this application, the
                                                         U         Yes. Whom did you pay? Check al/that apply:                                                 How much did you pay?

           bankruptcy filing package, or the                            U    An attorney
           schedules?                                                                                                                                          $__________________
                                                                        U    A bankruptcy petition preparer, paralegal, or typing service

                                                                        U    Someone else

           Have you promised to pay or do
           you expect to pay someone for
                                                         if No
           services for your bankruptcy
                                                         U         Yes. Whom do you expect to pay? Check al/that apply:
                                                                                                                                                               How much do you
           case?                                               .        U    An attorney                                                                       expectto pay?

                                                                        U    A bankruptcy petition preparer, paralegal, or typing service

                                                                        U     Someone else


           Has anyone paid someone on                    i1 No
           your behalf for services for this
           case?
                                                         U         Yes. Who was paid on your behalf?                Who paid?                                  How much did
                                                                        Check all that apply:                       Check al/that apply:                       someone else pay?

                                                                         U   An attorney                               U   Parent
                                                                                                                                                               $____________________
                                                                         U   A bankruptcy petition preparer,           U   Brother or sister
                                                                             paralegal, or typing service              U   Friend

                                                                         U    Someone else                             U   Pastor or clergy
                                                                                                                       U   Someone else


           Have you filed for bankruptcy
           within the last 8 years?
                                                         dNo
                                                         U         Yes. District                                   When                          Case number
                                                                                                                            MMI DD/ YYYY

                                                                         District                                  When                          Case number
                                                                                                                            MM/DD/YYYY

                                                                         District                                  When                          Case number
                                                                                                                            MM/DD/YYYY

      •TL              Sign Below


         By signing here under penalty of perjury, I declare that I cannot afford to pay the filing fee either in full or in installments. I also declare
        that the information I provided in this application is true and correct.




            Signature Wbebtor 1                                                Signature of Debtor 2

            Date                      I)Sf                                     Date
                   MP4/ I   D      I YYYY                                             MM / DD / YYYY




      Official Form 103B                                                     Application to Have the Chapter 7 Filing Fee Waived                                           page 3
